DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 04/06/2020.  Claims 1-11 are currently pending and have been examined.
Claim Objections
Claims 1-2 and 8-10 are objected to because of the following informalities:  
Claim 1, line 3, the limitation “said sheet-pressing tools” should read as “said plurality of sheet-pressing tools”.
Claim 1, lines 7-8, the limitation “said interface being configured for keeping said tools in a locked position” should read as “said interface being configured for keeping said plurality of sheet-pressing tools in a locked position”.
Claim 1, lines 15-16, the limitation “wherein said displacement enables the interface to move …” should read as “wherein said horizontal displacement enables the interface to move…”.
Claim 2, lines 2-3, the limitation “comprises at least one plate configured to be coupled to at least one respective sheet-pressing tool to be locked” should read as “comprise at least one plate configured to be coupled to at least one respective sheet-pressing, of the plurality of sheet-pressing tools, to be locked”.
Claim 4, lines 2-3, the limitation “… received in respective cavities within the said modular interface and said industrial machine” should read as “… received in coupling interface and said industrial machine”
Claim 8, line 2, the limitation “… for each of the plates of the coupling interface” should read as “… for each of the plates of the modular coupling interface”.
Claim 9, line 4, the limitation “said sheet-pressing tools” should read as “said plurality of sheet-pressing tools”.
Claim 9, lines 9-10, the limitation “said interface being configured for keeping said tools in a locked position” should read as “said interface being configured for keeping said plurality of sheet-pressing tools in a locked position”.
Claim 9, lines 18-19, the limitation “wherein said displacement enables the interface to move …” should read as “wherein said horizontal displacement enables the interface to move…”.
Claim 10, line 2, the limitation “said coupling interface…” should read as “said modular coupling interface”.
Claim 11, lines 2-3, the limitation “… respective clamping elements of the release device” should read as “… respective clamping elements of the release.
Appropriate correction is required.






Claim Interpretation
	Regarding claim 5, the limitation “substantially equidistant” is interpreted in light of the Applicant’s disclosure such that the term means “equidistant” and is definite.
	Regarding claim 6, the limitation “and/or” is interpreted that whenever the claims indicated inclusive (and) or alternative (or) limitations, only the alternative limitations were examined unless stated different in the rejection.  Similarly, whenever the claims indicated optional limitations (e.g. “optionally"), the claim limitations were considered to be a preference and not a requirement unless stated different in the claim rejection.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a modular coupling interface configured to be located in between said clamping means and a wall of the machine, said interface being configured for keeping said tools in a locked position” in claims 1 and 9. Where in the instant case, the modular coupling interface is interpreted per the Applicant’s disclosure in the figures and paragraph [0022] to be a plate (2) or functional equivalents thereof.
“a plurality of clamping elements suitable for locking the interface to the upper surface of the sheet-pressing tools” in claims 1 and 9. Where in the instant case, the plurality of clamping elements are interpreted per the Applicant’s disclosure in the figures and in paragraph [0022] to be screws (3) or functional equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the following limitations are indefinite:
The limitation “said interface being configured for keeping said plurality of sheet-pressing tools in a locked position” is indefinite because the term “said interface” is unclear. Which interface is being referred to? The inclined interface or the modular coupling interface? For purposes the Office will interpret the limitation to read as modular coupling interface being configured for keeping said plurality of sheet-pressing tools in a locked position”.
The limitation “a plurality of clamping elements suitable for locking the interface to the upper surface of the sheet-pressing tools” is indefinite because the term “the interface” is unclear. Which interface is being referred to? The inclined interface or the modular coupling interface?
The limitation “a plurality of clamping elements suitable for locking the interface to the upper surface of the sheet-pressing tools” is indefinite because the term “the upper surface” lacks proper antecedent basis. For purposes of examination, the issues of B and C, the Office will interpret the limitation to read as “a plurality of clamping elements suitable for locking the modular coupling interface to [[the]]an upper surface of the sheet-pressing tools”.
The limitation “a force opposed to the force exerted by said clamping elements” is indefinite because the term “the force exerted by said clamping elements” lacks proper antecedent basis. For purposes of examination the Office will interpret the limitation to read as “a force opposed to [[the]]a force exerted by said clamping elements”.
The limitation “wherein said horizontal displacement enables the interface to move vertically…” is indefinite because the term “the interface” is unclear. Which interface is being referred to? The inclined interface or the modular coupling interface? For purposes of examination the Office will interpret the limitation to read as “wherein said horizontal displacement enables the modular coupling interface to move vertically…”.

	Claims 10-11 are rejected as being dependent on claim 9.
	Regarding claim 7, the limitation “… operated by supplying an appropriate fluid through one or more supply channels to the chambers” is indefinite because the term “appropriate” is a term of degree. For purposes of examination the Office will interpret the limitation to read as “… operated by supplyinga fluid through one or more supply channels to the chambers”.
	Regarding claim 10, the limitation “further comprising a wall suitable …” is indefinite because a wall was previously recited in claim 9. Is this the same wall or a different wall? For purposes of examination the Office will interpret the limitation to read as “wherein said wall being suitable …”. Claim 11 is rejected as being dependent on claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Codatto (WIPO International Publication No. WO 2013/001491), hereinafter referred to as Codatto.
Regarding claim 1, Codatto discloses a release device for industrial machines for bending metal elements by means of a plurality of sheet-pressing tools arranged over a supporting frame (page 8, paragraph [0001]), the machines comprising a longitudinal member (fig 5, 32) to which said plurality of sheet-pressing tools are coupled by means of an inclined interface (fig 5, 68), said device comprising: 
	clamping means (fig 5, 120),  
	a modular coupling interface configured to be located in between said clamping means and a wall of the machine, said modular coupling interface being configured for keeping said plurality of sheet-pressing tools in a locked position (fig 5, 64, where 64 is functionally equivalent to the plate because one of ordinary skill in the art would recognize that that there are insubstantial difference between the claimed invention and item 64 because 64 performs the function as claimed in substantially the same way with the same predictable result of retaining the tool), 
	wherein said clamping means comprises a plurality of clamping elements suitable for locking the modular coupling interface to an upper surface of the sheet-pressing tools (fig 5, 120, where the screws of 120 are recognized as being substantially the same), and is arranged in alternation to a plurality of actuators (fig 5, 88), 
	wherein said actuators are configured to exert on the wall, when in action, a force opposed to a force exerted by said clamping elements, facilitating horizontal displacement of the clamping means (page 7, paragraph [0039]), and 
	wherein said horizontal displacement enables the modular coupling interface to move vertically to allow the removal of the sheet-pressing tool (page 7, paragraph [0039]).
Regarding claim 2, Codatto further discloses the release device according to claim 1, wherein said coupling interface comprises at least one plate configured to be coupled to at least one respective sheet- pressing tool, of the plurality of sheet-pressing tools, to be locked (fig 5, 64 is a plate).
	Regarding claims 3-4, Codatto further discloses the release device according to claim 1, wherein said clamping elements comprise clamping screws (fig 5, 120 are clamping screws) (claim 3), 
	wherein said clamping screws are configured to be received in respective cavities within the said modular coupling interface and said industrial machine (fig 5, 120 is received within 32) (claim 4).
	Regarding claim 5, Codatto further discloses the release device according to claim 1, wherein said clamping elements are arranged substantially equidistant to each other (fig 1, showing the screws are equidistant).
	Regarding claims 6-7, Codatto further discloses The release device, according to claim 1, wherein said actuators are hydraulic and/or pneumatic actuators (page 7, paragraph [0040]) (claim 6),
	wherein the actuators comprise chambers and are operated by supplying a fluid through one or more supply channels to the chambers (page 8, paragraph [0041]) (claim 7).
	Regarding claim 8, Codatto further discloses the release device, according to claim 1, further comprising a lifting mechanism for each of the plates of the modular coupling interface (page 10, paragraph [0055]).
Regarding claims 9-11, Codatto discloses an industrial machine for bending metal elements by means of a plurality of sheet-pressing tools arranged over a supporting frame (fig 1, 4), said machine comprising: 
	- a longitudinal member (fig 5, 32) arranged to be coupled to said sheet-pressing tools by means of an inclined interface (fig 5, 68); and 
	- a release comprising:
		clamping means (fig 5, 120),  
		a modular coupling interface configured to be located in between said clamping means and a wall of the machine, said modular coupling interface being configured for keeping said plurality of sheet-pressing tools in a locked position (fig 5, 64, where 64 is functionally equivalent to the plate because one of ordinary skill in the art would recognize that that there are insubstantial difference between the claimed invention and item 64 because 64 performs the function as claimed in substantially the same way with the same predictable result of retaining the tool), 
		wherein said clamping means comprises a plurality of clamping elements suitable for locking the modular coupling interface to an upper surface of the sheet-pressing tools (fig 5, 120, where the screws of 120 are recognized as being substantially the same), and is arranged in alternation to a plurality of actuators (fig 5, 88), 
		wherein said actuators are configured to exert on the wall, when in action, a force opposed to a force exerted by said clamping elements, facilitating horizontal displacement of the clamping means (page 7, paragraph [0039]), and 
		wherein said horizontal displacement enables the modular coupling interface to move vertically to allow the removal of the sheet-pressing tool (page 7, paragraph [0039]),
 (fig 5, 32 has a wall) (claim 10),
	wherein said wall comprises a plurality of cavities suitable to receive respective clamping elements of the release (fig 1 and fig 5 showing a plurality of 120 and cavities in 32 to receive 120) (claim 11).
Conclusion
The Office may look favorably on the instant application should a positive recitation of the tightening means (1) and the actuators being housed within the tightening means (10) be recited as part of the clamping means instead of the interpretation that the clamping means only comprises the clamping elements as is currently claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        January 14, 2022